UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2364



CAROLINE GAIN-YO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-868-215)


Submitted:   June 15, 2005                   Decided:   July 5, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Annette M. Wietecha, DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Caroline Gain-Yo, a native and citizen of Cameroon, seeks

review of an order of the Board of Immigration Appeals (Board)

denying her motion to reconsider and reopen removal proceedings.

We have reviewed the administrative record and conclude that the

Board did not abuse its discretion in denying Gain-Yo’s motion.

See 8 C.F.R. § 1003.2(a), (b) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -